Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marshall Brown on 09/30/2021.
The claims have been amended as follows:
In claim 1, in line 7 -- lacking perforations and -- has been inserted after “media”.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is now deemed to distinguish over all of the prior art of record and particularly over applied Robinson patent 2,701,062, as well as newly cited Nagy et al PGPUBS Document US 2014/0331626,  in view of recitation of the “cylindrical second filter media lacking perforations and surrounding the first coalescing layer”; the prior art otherwise anticipating the instant claim 1 limitations, however not suggesting such second filter media. 
The remainder of the independent claims remain distinguished over all of the prior art including applied Robinson patent 2,701,062, as well as newly cited Nagy et al PGPUBS Document US 2014/0331626 for reasons of record as argued or summarized in Applicant Arguments/Remarks accompanying the 08/27/2021 Amendment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

JWD
09/30/2021

/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778